          Case 2:18-cv-00284-CMR Document 191 Filed 10/04/19 Page 1 of 19




                          UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    IN RE: GENERIC PHARMACEUTICALS                                   MDL NO. 2724
    PRICING ANTITRUST LITIGATION                           Civil Case No. 2:16-md-2724-CMR

    THIS DOCUMENT RELATES TO:
                                                          Individual Civil Case No. 2:18-cv-284
    The Kroger Co., et al. v. Actavis Holdco US,
    Inc., et al.                                               HON. CYNTHIA M. RUFE


                       KROGER DEFENDANTS’ OPPOSITION
               TO KROGER PLAINTIFFS’ MOTION FOR LEAVE TO AMEND

          The undersigned Kroger Defendants1 jointly submit this opposition to the Motion for Leave

to Amend (the “Motion”) filed by direct-action plaintiffs The Kroger Co., Albertsons Companies,

LLC and H.E. Butt Grocery Company L.P. (collectively, the “Kroger DAPs”). See ECF No. 185

(18-cv-284). The Kroger DAPs seek leave to file a Second Amended Complaint (the “Proposed

SAC”).

                                         INTRODUCTION

          The Motion contends that the Proposed SAC “does not substantively alter the Kroger DAPs

existing allegations” and that it is a “belt-and-suspenders measure” to merely conform the Kroger

DAPs’ claims to those asserted by the Plaintiff States in State of Connecticut, et al. v. Aurobindo

Pharma USA, Inc., et al., Civil Action No. 17-cv-3768. Yet that is not what the Kroger DAPs’

Proposed SAC would actually do. Instead, the Proposed SAC seeks to significantly expand the

scope of potential liability for many of the Kroger Defendants on the Kroger DAPs’ individual

drug-specific conspiracy claims by naming additional defendants directly in various individual


1
  The “Kroger Defendants” are those 37 entities named as defendants by the Kroger DAPs in their Amended
Complaint filed on December 21, 2018 (the “Amended Kroger Complaint”). See ECF No. 37 (18-cv-284).



                                                      1
          Case 2:18-cv-00284-CMR Document 191 Filed 10/04/19 Page 2 of 19




drug-specific conspiracy counts without alleging any facts to support those new claims. The lack

of any factual allegations providing a plausible basis to add certain Kroger Defendants to those

individual drug-specific conspiracy claims violates fundamental federal pleading standards.

Moreover, the Motion seeks leave to add entirely new claims on behalf of plaintiff Albertsons,

purportedly as an assignee of its subsidiary, Safeway, and as an assignee of a non-party wholesaler,

Cardinal, without providing any basis for why the Kroger DAPs waited until now to assert such

claims.

          Setting aside the Proposed SAC’s failure to comply with the most basic pleading standards,

the Motion is also unnecessary. The Motion is purportedly brought to “conform” the Kroger

DAPs’ claims to those brought by the Plaintiff States for purposes of a bellwether trial that has not

even been selected by the Court.

          Finally, the Motion ignores this Court’s PTO 61, which established December 21, 2018 as

the deadline to amend existing complaints like the one that the Kroger DAPs already had on file.

And while the Kroger DAPs amended their complaint by that date, they chose not to include the

so-called “conforming” amendments they seek to add now. The Kroger DAPs made that choice

despite having all of the information necessary to “conform” their complaint to the Plaintiff States’

complaint long before that Court-imposed deadline.

                        RELEVANT FACTS/PROCEDURAL HISTORY

          The operative Amended Kroger Complaint asserts 32 causes of action. Count One is a

standalone overarching conspiracy count against all of the Kroger Defendants. See ECF No. 37

(18-cv-284) at ¶¶ 23 & 812-32.          The remaining 31 counts assert individual drug-specific

conspiracy claims against certain Kroger Defendants that manufactured or sold a particular drug.

Id. at ¶¶ 23 (“Counts II-XXXII each allege individual conspiracies among the specified [Kroger]

Defendants regarding each individual Price-Fixed Generic Drug in violation of Section 1 of the


                                                  2
        Case 2:18-cv-00284-CMR Document 191 Filed 10/04/19 Page 3 of 19




Sherman Act.”), 833-1081.       The Amended Kroger Complaint states that the overarching

conspiracy count and individual conspiracy counts are “pled in the alternative if necessary to avoid

inconsistency.” Id. at ¶ 23. Therefore, if the broader overarching conspiracy claim fails, the

Kroger DAPs can still seek to hold individual Kroger Defendants liable for individual drug-

specific conspiracies.

       The Proposed SAC is structured similarly to the Amended Kroger Complaint, asserting a

single overarching conspiracy claim against all of the Kroger Defendants (Count One) and multiple

“Individual Conspiracies” on certain drugs against certain Kroger Defendants (Counts Two

through Thirty-Two). ECF No. 185-2 (18-cv-284). But the new pleading purports to name

additional Kroger Defendants directly to the individual drug-specific conspiracies asserted in

Counts 2, 12, 15-19, 22, 24-26, 29, and 31-32 regardless of whether an overarching conspiracy

claim is legally viable. For example, the Proposed SAC seeks to expand Count Thirty-Two—an

individual conspiracy claim originally asserted against only Heritage and Dr. Reddy’s for

Zoledronic Acid—to now include fifteen Defendants: “Dr. Reddy’s, Heritage, Actavis, Apotex,

Aurobindo, Citron, Glenmark, Lannett, Mayne, Mylan, Par, Sandoz,, Sun, Teva, [and] Zydus.”

ECF No. 185-2 (18-cv-284) at ¶¶ 1074-81. The Kroger DAPs name these additional participants

in an individual drug conspiracy without alleging any factual allegations tying these additional

defendants to even the manufacture or sale of Zoledronic Acid, let alone tying the additional

defendants to a broader Zoledronic Acid conspiracy. The same is true with respect to each of the

Kroger Defendants newly added to drug-specific conspiracies: the Proposed SAC does not allege

that any newly added defendant ever manufactured, marketed, or sold the drugs at issue in those

alleged conspiracies. In fact, the Kroger DAPs do not make a single new substantive factual

allegation regarding any of the drugs implicated anywhere in the Proposed SAC.




                                                 3
        Case 2:18-cv-00284-CMR Document 191 Filed 10/04/19 Page 4 of 19




       The Kroger DAPs contend that their proffered amendment is to simply conform the claims

to those set forth in the Plaintiffs’ States Amended Heritage Complaint in State of Connecticut, et

al. v. Aurobindo Pharma USA, Inc., et al., Civil Action No. 17-cv-3768 (the “States’ Amended

Heritage Complaint”). There, the Plaintiff States assert 18 individual drug-specific conspiracy

claims (along with related state-law claims) against certain defendants that manufactured or sold

each particular drug. While they do not assert a standalone claim for an overarching conspiracy,

the Plaintiff States claim that each individual drug-specific conspiracy was part of an overarching

conspiracy such that all of the defendants named in the States’ Amended Heritage Complaint are

jointly and severally liable for the damages sustained. See ECF No. 14 (17-cv-3768) at ¶¶ 2, 89-

109; id. at ¶¶ 3 & 92 (“This Complaint describes conspiracies regarding the sale of specific drugs,

and how these specific conspiracies are also part of the larger overarching conspiracy.”).

       Further, while the Kroger DAPs purport to add new claims on behalf of Albertsons, they

do not explain why their proffered amendments concerning the additional claims on behalf of

Albertsons should be accepted by this Court given how untimely they are. ECF No. 185-2 (18-

cv-284) at ¶¶ 61-62.

                                   STANDARD OF REVIEW

       The Kroger DAPs seek leave to amend under Federal Rule of Civil Procedure 15(a)(2),

which should be denied when the proposed amendment is inequitable or unjust. Arthur v. Maersk,

Inc., 434 F.3d 196, 204 (3d Cir. 2006). Prejudice to the non-moving party and futility—both of

which are present here—serve as separate bases to deny leave to amend. Foman v. Davis, 371

U.S. 178, 182 (1962); Cornell & Co. v. Occupational Safety & Health Review Comm’n, 573 F.2d

820, 823 (3d Cir. 1978) (“It is well-settled that prejudice to the non-moving party is the touchstone

for the denial of an amendment.”).




                                                 4
            Case 2:18-cv-00284-CMR Document 191 Filed 10/04/19 Page 5 of 19




                                                    ARGUMENT

I.         The Amendments In The Proposed SAC Are Inequitable, Unjust, And Futile.

           Contrary to the Kroger DAPs’ assertions, the amendments in the Proposed SAC are

anything but a “belt and suspenders measure that conforms certain of the Counts in the Kroger

. . . Complaint to the overarching conspiracy Counts” in the States’ Amended Heritage Complaint.

ECF No. 185-1 (18-cv-284) at p. 2. The Kroger DAPs’ proposed amendment does not bring their

claims in line with the claims of the State Plaintiffs. The key to understanding why the Proposed

SAC is impermissible lies in the difference between the way the Plaintiff States pleaded the States’

Amended Heritage Complaint and the way the Kroger DAPs attempt to plead the Proposed SAC.2

           There is no “overarching conspiracy Count[]” in the States’ Amended Heritage

Complaint—it only asserts 18 individual drug-specific conspiracy counts3 against various

Defendants. See ECF No. 14 (17-cv-3768) at ¶¶ 470-605; see also id. at ¶¶ 3 & 92 (“The

Complaint describes conspiracies regarding the sale of specific drugs, and how these specific

conspiracies are also part of the larger overarching conspiracy.”). And while the States’ Amended

Heritage Complaint vaguely alleges the existence of an overarching conspiracy among all the

defendants in that case, id. at ¶¶ 2 & 89-109, those allegations go only to the Plaintiff States’ theory

of recovering damages against those defendants on the individual drug-specific conspiracy claims.

See id. at ¶¶ 476, 483, 490, 497, 504, 518, 525, 533, 541, 549, 557, 565, 573, 581, 589, 597 & 605

(alleging in connection with the individual conspiracy counts that “[a]s participants in the

overarching conspiracy, the corporate Defendants are jointly and severally liable for any harm




2
 Defendants do not concede that the Plaintiff States’ complaint was sufficiently pleaded for the reasons stated in their
motions to dismiss.
3
    Along with a 19th count asserting supplemental state law claim under various state statutes.



                                                            5
        Case 2:18-cv-00284-CMR Document 191 Filed 10/04/19 Page 6 of 19




caused as a result of the [individual] conspiracy.”). There is no claim for direct liability on drug-

specific conspiracies in the States’ Amended Heritage Complaint except as to defendants that

actually manufacture or sell that particular drug.

       Joint and several liability is not a cause of action; it does not create an independent basis

for liability. Smith v. EAN Holdings, LLC, No. CV 3:19-85, 2019 WL 4118651, at *2 (W.D. Pa.

Aug. 29, 2019); Fed. Nat’l Mortg. Ass’n v. DuBois, No. CV153787JMVMF, 2018 WL 5617566,

at *11 (D.N.J. Oct. 30, 2018) (“Joint and several liability is . . . not an independent cause of

action.”). Rather, joint and several liability is a doctrine that governs how and against whom a

judgment may be executed after a plaintiff has sustained its burden of proof as to a given cause of

action. It is a theory of recovery derived from the indivisibility of an injury or as provided by

statute, not the causation or culpability of any one defendant. Lejeune, G. v. Khepera Charter

Sch., No. CV 17-4965, 2019 WL 4674382, at *8 (E.D. Pa. Sept. 24, 2019); DuBois, 2018 WL

5617566, at *11; St. Paul Fire & Marine Ins. Co. v. Nolen Grp., Inc., No. CV 02-8601, 2007 WL

2571524, at *14 (E.D. Pa. Aug. 31, 2007) (citing Carrozza v. Greenbaum, 916 A.2d 553, 566 (Pa.

2007)); Brittingham v. Gen. Motors Corp., No. 3:02-CV-283, 2004 WL 7337461, at *4 (S.D. Ohio

Dec. 6, 2004) (“[T]he answer to the indivisibility question is based upon the indivisibility of the

harm and not on the indivisibility of causation.”).

       Stated differently, the sole purpose for alleging an overarching conspiracy in the States’

Amended Heritage Complaint is to seek damages on the individual conspiracy claims from all

defendants in that case under joint and several liability. No other basis is pleaded in the States’

Amended Heritage Complaint to every defendant in that case liable for each of the drugs at issue

since there are no allegations that each of them made, sold or otherwise engaged in anticompetitive

conduct with respect to each particular drug. Without establishing the existence of an overarching




                                                 6
        Case 2:18-cv-00284-CMR Document 191 Filed 10/04/19 Page 7 of 19




conspiracy, the Plaintiff States will have no basis to seek joint and several liability against all

Defendants for all drugs.

       The amendments of the Proposed SAC to the individual conspiracy counts, however, are

substantively and significantly different. Rather than claiming global relief against the Kroger

Defendants premised on joint and several liability (like the Plaintiff States), the Proposed SAC

instead seeks to name additional Kroger Defendants to certain standalone individual drug-specific

conspiracies, thereby potentially subjecting those Defendants to direct liability for those individual

drug conspiracies even if an overarching conspiracy is ultimately rejected by the Court or the

trier of fact. The fundamental flaw with this theory is that the Proposed SAC contains no factual

allegations to support those amendments, as none of the Kroger Defendants added to the individual

drug conspiracy claims are even alleged to have manufactured or sold the drugs underlying those

claims. Indeed, the sum and substance of the Kroger DAPs’ proposed amendments is simply to

add company names of new defendants to their already existing individual drug-specific

conspiracy allegations.

       The Federal Rules of Civil Procedure require “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This fundamental

requirement ensures that a defendant receives “fair notice of what the plaintiff’s claim is and the

grounds upon which it rests.” Conley v. Gibson, 355 U.S. 41, 47 (1957). Fair notice is provided

when sufficient facts are pled to allow “the court to draw a reasonable inference that the defendant

is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007). Pleading the mere possibility of misconduct is

not enough. Fowler v. UPMC Shadyside, 578 F.3d 203, 211 (3d Cir. 2009) (“A complaint has to

‘show’ such an entitlement with its facts.”).




                                                  7
        Case 2:18-cv-00284-CMR Document 191 Filed 10/04/19 Page 8 of 19




       Here, the Proposed SAC fails to show an entitlement to assert direct liability against

additional Kroger Defendants on individual conspiracy counts because the Proposed SAC lacks

any allegations demonstrating how the proposed additional Kroger Defendants were involved in

any way in the purported individual conspiracies. Consider, for example, the additional claims

against Lannett, which illustrate the lack of factual support requiring rejection of the Proposed

SAC.

       The Proposed SAC would add Lannett as a direct defendant in 12 additional individual

drug-specific conspiracies related to:    Fosinopril HCTZ (Count 15), Glipizide (Count 16),

Glyburide (Count 17), Glyburide-Metformin (Count 18), Leflunomide (Count 19), Meprobamate

(Count 22), Nimodipine (Count 24), Nystatin (Count 25), Paramomycin (Count 26), Theophylline

ER (Count 29), Verapamil (Count 31) and Zoledronic Acid (Count 32). ECF No. 185-2 (18-cv-

284) at ¶ 833. Yet the Proposed SAC does not even allege that Lannett manufactured, marketed,

or sold any of those drugs, let alone that Lannett engaged in anticompetitive conduct for any of

them. Indeed, the Proposed SAC does not include a single allegation tying Lanett to these

individual drug claims. Rather, the Kroger DAPs simply tack on Lannett as an additional

defendant for each of these claims. The absence of facts to support adding Lannett to any of those

additional 12 conspiracy claims applies equally to the other similarly situated Kroger Defendants

that the Proposed SAC adds to various individual drug-specific conspiracies. There are no new

allegations that those defendants manufactured, marketed, sold, or otherwise engaged in

anticompetitive conduct with respect to the individual drug conspiracies that the Kroger DAPs

now seek to amend.

       Put simply, the amendments in the Proposed SAC are futile. None would survive a motion

to dismiss for failure to state a claim because they do not allege facts that the additional Kroger




                                                8
         Case 2:18-cv-00284-CMR Document 191 Filed 10/04/19 Page 9 of 19




Defendants joined or participated in the purported individual drug-specific conspiracies to which

they are sought to be added. Alvin v. Suzuki, 227 F.3d 107, 122 (3d Cir. 2000); see Shane v.

Fauver, 213 F.3d 113, 115 (3d Cir. 2000) (stating that futility is reviewed under “the same standard

of legal sufficiency as applied under Rule 12(b)(6)”). It is well-settled that a prima facie antitrust

conspiracy claim “must plausibly suggest that the individual defendant actually joined and

participated in the conspiracy.” In re Processed Egg Prod. Antitrust Litig., 821 F. Supp. 2d 709,

719 (E.D. Pa. 2011); In re OSB Antitrust Litig., No. 06-826, 2007 WL 2253419, at *5 (E.D. Pa.

Aug. 3, 2007) (recognizing that to state a legally tenable antitrust conspiracy claim, a plaintiff

“must allege that each individual defendant joined the conspiracy and played some role in it”); see

In re TFT-LCD (Flat Panel) Antitrust Litig., 586 F. Supp. 2d 1109, 1117 (N.D. Cal. 2008) (“[T]he

complaint must allege that each individual defendant joined the conspiracy and played some role

in it because at the heart of an antirust conspiracy is an agreement and a conscious decision by

each defendant to join it.”) (citations and internal quotation marks omitted). The Proposed SAC

fails to meet that standard.4

          The Proposed SAC is unduly prejudicial to the Kroger Defendants for the same reason,

failing to provide the Kroger Defendants with “fair notice” of the grounds for why they should be

named as defendants in any individual drug-specific conspiracy claims since there are no

allegations that the newly-named defendants engaged in any anticompetitive conduct with respect



4
  The Kroger DAPs’ use of the word “overarching” in the Proposed SAC’s individual drug-specific conspiracy counts
does nothing to cure these deficiencies. See, e.g., Proposed SAC at Count Two (“Acetazolamide Overarching
Conspiracy (Against Heritage, Lannett, Taro, Teva, Zydus, Actavis, Apotex, Aurobindo, Citron, Dr. Reddy’s
Glenmark, Mayne, Mylan, Par, Sandoz, Sun”). It is not even clear what the Kroger DAPs are trying to accomplish by
inserting those words in each of the affected counts, especially since the counts are pleaded as individual drug-specific
conspiracies. Defendants should not be made to guess at the potential scope of their liability for these alleged
individual drug-specific conspiracies. That uncertainty is compounded by the lack of any facts plausibly alleging that
the newly added Defendants in those claims had any involvement in the manufacturing, marketing, or sale of those
drugs.



                                                           9
       Case 2:18-cv-00284-CMR Document 191 Filed 10/04/19 Page 10 of 19




to those drugs.    Contrary to what the Kroger DAPs argue in the Motion, their proposed

amendments would significantly “alter the scope of . . . [Kroger] Defendants’ liability” and would

absolutely “increase the burden of any Defendant to litigate the claims against it,” particularly

when the Kroger DAPs are unable to prove an overarching conspiracy. ECF No. 185-1 (18-cv-

284) at pp. 5-6. If amendment is permitted, the affected Kroger Defendants will be forced to

defend and litigate additional individual drug-specific conspiracy claims regardless of whether an

overarching conspiracy is legally viable, and without the information necessary to prepare an

adequate defense or take targeted discovery. Boldrini v. Giovannini, No. 3:18-CV-1360, 2019 WL

507488, at *2 (M.D. Pa. Feb. 7, 2019) (“[T]he purpose of Rule 8 is to make clear to the Court and

the defendants the factual basis for a plaintiff’s claims so that the defendants can meaningfully

respond to those claims.”); Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977) (“The purpose

of [Rule 8] is to give fair notice of the claim being asserted so as to permit the adverse party the

opportunity to file a responsive answer, prepare an adequate defense and determine whether the

doctrine of res judicata is applicable. Beyond this, the rule serves to sharpen the issues to be

litigated and to confine discovery and the presentation of evidence at trial within reasonable

bounds.”) (citations omitted); Phila. Dressed Beef Co. v. Wilson & Co., 19 F.R.D. 198, 201 (E.D.

Pa. 1956) (“The purpose sought to be achieved by Rule 8(a)(2) is that the adversary party or parties

have sufficient notice to prepare their defense and that the Court is sufficiently informed to

determine the issue presented.”).

II.    There is No Basis for the Motion Because The Court Has Not Selected A “Bellwether”
       Case.

       The Motion also claims that the Kroger DAPs seek leave to amend “in order to align with

the State AGs for the purpose of a bellwether trial” contemplated by Special Master Marion’s




                                                10
        Case 2:18-cv-00284-CMR Document 191 Filed 10/04/19 Page 11 of 19




August 2019 Report and Recommendation. ECF No. 185-1 (18-cv-284) at p. 2.5 But no

“bellwether” trial has been ordered by the Court.                    Special Master Marion’s Report and

Recommendation merely proposes a process to select such a trial (or trials) in the future; it does

not identify one, let alone select the States’ Amended Heritage Complaint (or its claims) as the

first to be tried. See Aug. 16, 2019 Report and Recommended Order from Special Master David

H. Marion Setting Forth a Case Management Order and Discovery Schedule at ¶ 9(a)-(b).

Numerous objections to the Report and Recommendation were filed by the parties on September

13, 2019; the Court held argument on those objections on September 24, 2019 and is still

considering the issues. Conforming any pleadings to a hypothetical bellwether case is unnecessary

because this Court’s process to select a bellwether case has not even started.

III.     The Motion Ignores this Court’s Deadline for Amendment.

         The Kroger DAPs’ request to amend is also well beyond the deadline set by the Court in

PTO 61, which provides:

                  Any amendment to any currently outstanding complaint must be
                  made on or before December 21, 2018. No further amendments
                  will be permitted after that date except in accordance with paragraph
                  II.3 or paragraph III.4 below or as permitted by the Federal Rules of
                  Civil Procedure or Court Order.

ECF No. 775 (16-md-2724) (emphasis in original). The Kroger DAPs were well aware of this

limitation since they filed the Amended Kroger Complaint on December 21, 2018. ECF No. 37

(18-cv-284). And when they filed it, the Kroger DAPs were also well aware of the allegations in

the States’ Amended Heritage Complaint, which the Plaintiff States had filed seven months earlier,




5
 This purported justification is not borne out by the Proposed SAC, which is far broader and differs in other
numerous substantive ways from the claims asserted in the States’ Amended Heritage Complaint.



                                                         11
        Case 2:18-cv-00284-CMR Document 191 Filed 10/04/19 Page 12 of 19




on June 15, 2018. Compare ECF No. 14 (17-cv-3768) with ECF No. 37 (18-cv-284).6 Indeed, the

Kroger Amended Complaint routinely references, relies on and even quotes the States’ Amended

Heritage Complaint. See ECF No. 37 (18-cv-284) at ¶¶ 4-6, 14, 133-39, 156 & 174. If the Kroger

DAPs wanted to conform their complaint to the States’ Amended Heritage Complaint, they could

have done so last December prior to the amendment deadline set by the Court in PTO 61. Nor do

the Kroger DAPs even attempt to explain why the proposed amendments concerning Albertsons’

new claims as assignee of Safeway and Cardinal could not be brought on time in accordance with

the Court’s directive in PTO 61. ECF No. 185-2 (18-cv-284) at ¶¶ 61-62. Absent good cause

(which has not and cannot be shown), following the deadlines set in the Court’s PTOs are

important to ensure the proper functioning of the MDL. These failures alone warrant denial of the

Motion.

                                              CONCLUSION

        The Court should deny the Kroger DAPs’ Motion. The Proposed SAC would substantially

prejudice certain of the Kroger Defendants, potentially exposing them to sweeping direct liability

for all individual conspiracy claims without any factual basis to do so. The Proposed SAC’s

amendments are futile as well—no grounds exist to name additional Kroger Defendants directly

in connection with individual conspiracy claims where none of the proposed Kroger Defendants

are alleged to manufacture, market, or sell the particular drugs involved in those individual

conspiracy claims. Moreover, the Motion is unwarranted because no “bellwether” case exists yet,

and the Motion is beyond the Court-imposed deadline for filing amendments.




6
 The Plaintiff States actually filed their proposed amended complaint in October 2017, so the Kroger DAPs have
known of the allegations for almost two years.



                                                       12
      Case 2:18-cv-00284-CMR Document 191 Filed 10/04/19 Page 13 of 19




Dated: October 4, 2019                Respectfully submitted,

                                       /s/ Ryan T. Becker
                                      Gerald E. Arth
                                      Ryan T. Becker
                                      FOX ROTHSCHILD LLP
                                      2000 Market Street, 20th Floor
                                      Philadelphia, PA 19103
                                      Tel.: (215) 299-2000
                                      Fax: (215) 299-2150
                                      garth@foxrothschild.com
                                      rbecker@foxrothschild.com

                                      George G. Gordon
                                      Stephen D. Brown
                                      Julia Chapman
                                      DECHERT LLP
                                      2929 Arch Street
                                      Philadelphia, PA 19104-2808
                                      Tel.: (215) 994-2382
                                      Fax: (215) 655-2240
                                      george.gordon@dechert.com
                                      stephen.brown@dechert.com
                                      julia.chapman@dechert.com

                                      Counsel for Lannett Company, Inc.




                                     13
      Case 2:18-cv-00284-CMR Document 191 Filed 10/04/19 Page 14 of 19




 /s/ Wayne A. Mack                        /s/ Elizabeth A. N. Haas
Wayne A. Mack                            Elizabeth A. N. Haas
Sean P. McConnell                        FOLEY & LARDNER LLP
Sarah O’Laughlin Kulik                   777 East Wisconsin Avenue Milwaukee, WI
DUANE MORRIS LLP                         53202-5306
30 S. 17th Street                        Tel.: (414) 271-2400
Philadelphia, PA 19103                   Fax: (414) 297-4900
Tel: (215) 979-1152                      ehaas@foley.com
wamack@duanemorris.com
spmcconnell@duanemorris.com              Counsel for Apotex Corp.
sckulik@duanemorris.com

Counsel for Defendant Aurobindo Pharma
USA, Inc.



 /s/ Amy D. Fitts                          /s/ Brian J. Smith
Anthony C. Porcelli                      Michael Martinez
POLSINELLI PC                            Steven Kowal
150 N. Riverside Plaza, Suite 3000       Lauren Norris Donahue
Chicago, IL 60606                        Brian J. Smith
(312) 819-1900                           K&L GATES LLP
(312) 819-1910 (fax)                     70 W. Madison St., Suite 3300
aporcelli@polsinelli.com                 Chicago, IL 60602
                                         Tel.: (312) 372-1121
Amy D. Fitts                             Fax: (312) 827-8000
POLSINELLI PC                            michael.martinez@klgates.com
900 W. 48th Place, Suite 900             steven.kowal@klgates.com
Kansas City, MO 64112                    lauren.donahue@klgates.com
Tel.: (816) 753-1000                     brian.j.smith@klgates.com
Fax: (816) 222-0425
afitts@polsinelli.com                    Counsel for Mayne Pharma Inc.

Counsel for Akorn, Inc. and Hi-Tech
Pharmacal Co., Inc.




                                          14
     Case 2:18-cv-00284-CMR Document 191 Filed 10/04/19 Page 15 of 19




  /s/ Steven E. Bizar                 /s/ Roger Kaplan
Steven E. Bizar                      Brian T. Feeney
John P. McClam                       GREENBERG TRAURIG, LLP
Tiffany E. Engsell                   1700 Two Commerce Square
DECHERT LLP                          2001 Market.Street,
Cira Centre                          Philadelphia, PA 19103
2929 Arch Street                     Tel.: (215) 988-7812
Philadelphia, PA 19104               Fax: (215) 717-5265
Tel.: (215) 994-2000                 feeneyb@gtlaw.com
steven.bizar@dechert.com
john.mcclam@dechert.com              Roger B. Kaplan
tiffany.engsell@dechert.com          GREENBERG TRAURIG, LLP
                                     500 Campus Drive, Suite 400
Counsel for Citron Pharma LLC        Florham Park, NJ 07932-0677
                                     Tel.: (973) 360-7957
                                     Fax: (973) 295-1257
                                     kaplanr@gtlaw.com

                                     Counsel for Dr. Reddy's Laboratories, Inc.


 /s/ Michael J. Hartman               /s/ Jeffrey C. Bank
 Jan P. Levine                       Chuk Pak
 Robin P. Sumner                     Jeffrey C. Bank
 Michael J. Hartman                  Daniel Weick
 PEPPER HAMILTON LLP                 WILSON SONSINI GOODRICH &
 3000 Two Logan Square               ROSATI, PC
 Eighteenth & Arch Streets           1301 Avenue of the Americas, 40th Floor
 Philadelphia, PA 19103-2799         New York, NY 10019
 Tel: (215) 981-4000                 Tel.: (212) 497-7726
 Fax: (215) 981-4750                 Fax: (212) 999-5899
 levinej@pepperlaw.com               cpak@wsgr.com
 sumnerr@pepperlaw.com               jbank@wsgr.com
 hartmanm@pepperlaw.com              dweick@wsgr.com

 Counsel for West-Ward               Counsel for Mylan Inc., Mylan
 Pharmaceuticals Corp.               Pharmaceuticals Inc., Mylan N.V., and UDL
                                     Laboratories, Inc.




                                      15
    Case 2:18-cv-00284-CMR Document 191 Filed 10/04/19 Page 16 of 19




/s/ R. Brendan Fee                   /s/ Christopher P. Wilson
Steven A. Reed                      John M. Taladay
                                    Erik T. Koons
R. Brendan Fee
Melina R. Dimattio                  Stacy L. Turner
MORGAN, LEWIS & BOCKUS LLP          Christopher P. Wilson
1701 Market Street                  BAKER BOTTS LLP
Philadelphia, PA 19103
Telephone: + 1.215.963.5000         1299 Pennsylvania Avenue NW
Facsimile: + 1.215.963.5001
steven.reed@morganlewis.com         Washington, DC 20004-2400
brendan.fee@morganlewis.com
melina.dimattio@morganlewis.com     Telephone: (202) 639-7700
                                    Facsimile: (202) 639-7890
Andrew S. Wellin                    john.taladay@bakerbotts.com
101 Park Avenue                     erik.koons@bakerbotts.com
New York, NY 10178
Telephone: + 1.212.309.6154         stacy.turner@bakerbotts.com
Facsimile: + 1.212.309.6001         christopher.wilson@bakerbotts.com
andrew.wellin@morganlewis.com
                                    Lauri A. Kavulich
Attorneys for Glenmark              Ann E. Lemmo
Pharmaceuticals Inc., USA           CLARK HILL PLC
                                    2001 Market St, Suite 2620
                                    Philadelphia, PA 19103
                                    Telephone: (215) 640-8500
                                    Facsimile: (215) 640-8501
                                    lkavulich@clarkhill.com
                                    alemmo@clarkhill.com

                                    Lindsay S. Fouse
                                    CLARK HILL PLC
                                    301 Grant St, 14th Floor
                                    Pittsburgh, PA 15219
                                    Telephone: (412) 394-7711
                                    Facsimile: (412) 394-2555
                                    lfouse@clarkhill.com

                                    Counsel for Defendants Sun Pharmaceutical
                                    Industries, Inc., Taro Pharmaceuticals USA,
                                    Inc. and Taro Pharmaceutical Industries Ltd.




                                     16
     Case 2:18-cv-00284-CMR Document 191 Filed 10/04/19 Page 17 of 19




 /s/ Sheron Korpus                           /s/ J. Gordon Cooney, Jr.
Sheron Korpus                               J. Gordon Cooney, Jr.
Seth A. Moskowitz                           John J. Pease, III
KASOWITZ BENSON TORRES LLP                  Alison Tanchyk
1633 Broadway                               William T. McEnroe
New York, New York 10019                    MORGAN, LEWIS & BOCKIUS
Tel: (212) 506-1700                         LLP
Fax: (212) 506-1800                         1701 Market Street
skorpus@kasowitz.com                        Philadelphia, PA 19103
smoskowitz@kasowitz.com                     Tel: (215) 963-5000
                                            Fax: (215) 963-5001
Counsel for Actavis Pharma, Inc.,           jgcooney@morganlewis.com
Actavis Holdco U.S., Inc.                   john.pease@morganlewis.com
                                            alison.tanchyk@morganlewis.com
                                            william.mcenroe@morganlewis.com

 /s/ Mark A. Robertson                      Amanda B. Robinson
Robin D. Adelstein                          MORGAN, LEWIS & BOCKIUS
Mark A. Robertson                           LLP
Gerald A. Stein                             1111 Pennsylvania Avenue, NW
NORTON ROSE FULBRIGHT US LLP                Washington, D.C. 20004
1301 Avenue of the Americas                 Tel: (202) 739-3000
New York, New York 10019                    Fax: (202) 739-3001
Tel.: (212) 318-3000                        amanda.robinson@morganlewis.com
Fax: (212) 808-3400
robin.adelstein@nortonrosefulbright.com     Counsel for Teva Pharmaceuticals
mark.robertson@nortonrosefulbright.com      USA, Inc.
gerald.stein@nortonrosefulbright.com
Counsel for Valeant Pharmaceuticals North
America LLC, Valeant Pharmaceuticals
International and Oceanside
Pharmaceuticals, Inc.




                                            17
      Case 2:18-cv-00284-CMR Document 191 Filed 10/04/19 Page 18 of 19




  /s/ Jason R. Parish                             /s/ Edward B. Schwartz
Jason R. Parish                                  Edward B. Schwartz
Bradley J. Kitlowski                             Jennifer M. Driscoll
Brenda Gonzalez Horowitz                         Andrew C. Bernasconi
BUCHANAN INGERSOLL & ROONEY PC                   REED SMITH LLP
1700 K. Street, N.W., Suite 300                  1301 K Street NW
Washington, D.C. 20006                           Suite 1000-East Tower Washington, DC
Tel.: (202) 452-7900
                                                 20005
Fax: (202) 452-7989
jason.parish@bipc.com
                                                 Tel: (202) 414-9200
bradley.kitlowski@bipc.com                       Fax: (202) 414-9299
brenda.horowitz@bipc.com                         eschwartz@reedsmith.com
                                                 jdriscoll@reedsmith.com
Counsel for Zydus Pharmaceuticals (USA), Inc.    abernasconi@reedsmith.com

                                                 William J. Sheridan
                                                 Courtney B. Averbach
                                                 REED SMITH LLP
                                                 Reed Smith Centre
                                                 225 Fifth Ave.
                                                 Pittsburgh, PA 15222
                                                 Tel: (412) 288-3131
                                                 Fax: (412) 288-3063
                                                 wsheridan@reedsmith.com
                                                 caverbach@reedsmith.com

                                                 Counsel for Heritage Pharmaceuticals Inc.




                                                18
       Case 2:18-cv-00284-CMR Document 191 Filed 10/04/19 Page 19 of 19




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 IN RE: GENERIC PHARMACEUTICALS                                    MDL NO. 2724
 PRICING ANTITRUST LITIGATION                            Civil Case No. 2:16-md-2724-CMR

 THIS DOCUMENT RELATES TO:
                                                       Individual Civil Case No. 2:18-cv-284
 The Kroger Co., et al. v. Actavis Holdco US,
 Inc., et al.                                                 HON. CYNTHIA M. RUFE


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Memorandum of Law in

Opposition to the Kroger DAPs’ Motion for Leave to Amend was caused to be served on all

counsel of record via the Court’s electronic filing system.



                                                     /s/ Ryan T. Becker
                                                     RYAN BECKER
Dated: October 4, 2019
